Exhibit 24(b)(8.58) Amendment No. 2 to the DFA Investment Dimensions Group Inc. Dimensional Investment Group Inc. Administrative Service Agreement THIS AMENDMENT, dated as of May1st, 2012, by and among ING Financial Advisers, LLC (“ING Financial”), ING Life Insurance and Annuity Company (“ING Life”) (together with ING Financial, the “Sub-Administrator”), DFA Investment Dimensions Group Inc. and Dimensional Investment Group Inc. (either, “Company”) amends that certain Administrative Service Agreement dated as of July 9, 2008 and as amended on May 20, 2009 (the “Agreement”). Capitalized terms not otherwise defined in this Amendment have the meanings assigned to them in the Agreement. WITNESSETH: WHEREAS, the parties wish to add ING Institutional Plan Services, LLC (“ING Institutional”) as a party to the Agreement; and WHEREAS, ING Institutional is a limited liability company that provides various recordkeeping and other administrative services to certain Plans. NOW THEREFORE, the Sub-Administrator and Company hereby amend the agreement as follows: 1.
